Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) OFFICE OF UNITED STATES TRUSTEE - REGION 3 FOR THE QUARTER ENDING January 2, 2010 TABLE OF CONTENTS Statement/Report Page Number Post-Confirmation Quarterly Summary Report 2 Consolidated Balance Sheet 3 Allocation of Disbursements among Legal Entities 4 1 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3 POST-CONFIRMATION QUARTERLY SUMMARY REPORT Debtor's Name: Hancock Fabrics, Inc. and Subsidiaries Bankruptcy Number: 07-10353 Date of Confirmation:August 1, 2008 Reporting Period (month/year):Oct 4, 2009 - Jan 2, 2010 (000's) Beginning Cash Balance: 3,457 All receipts received by the debtor: Cash Sales: 83,805 Collection of Accounts Receivable: 29 Proceeds from Litigation (settlement or otherwise): 0 Sale of Debtor’s Assets: 49 Capital Infusion pursuant to the Plan: 0 Total of cash received: 83,883 Total of cash available: 87,340 Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor: Disbursements made under the plan, excluding the administrative claims of bankruptcy professionals: (141 ) Disbursements made pursuant to the administrative claims of bankruptcy professionals: (79 ) All other disbursements made in the ordinary course: (82,901 ) Total Disbursements (83,121 ) Ending Cash Balance 4,219 Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge and belief. Date: January 29, 2010 Signature /s/ Robert W. Driskell Name/Title: Robert W. Driskell Chief Financial Officer 2 Balance Sheet (in 000's) Oct 3, Jan 2, 2009 2010 Assets Current assets: Cash and cash equivalents 3,457 4,219 Receivables, less allowance for doubtful accounts 3,573 3,544 Inventories 103,927 95,318 Income taxes refundable - - Prepaid expenses 2,384 1,762 Total current assets 113,341 104,843 Property and equipment, at depreciated cost 42,955 41,782 Other assets 8,350 7,965 Total assets 164,646 154,590 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 24,819 22,946 Credit facility: Revolver 27,355 12,062 Credit facility: Notes 21,553 21,553 Discount on Notes (8,938) (8,356) Accrued liabilities 15,920 16,598 Other pre-petition obligations 1,744 1,462 Capital Lease Obligations 3,217 3,193 Postretirement benefits other than pensions 2,324 2,309 Pension and SERP liabilities 23,071 23,578 Other liabilities 7,782 7,423 Liabilities subject to compromise Accounts payable - - Accrued liabilities - - Income taxes payable - - Capital Lease Obligations - - Postretirement benefits other than pensions - - Pension and SERP liabilities - - Other liabilities - - Total liabilities 118,847 102,768 Total shareholders' equity 45,763 51,822 Total liabilities and shareholders' equity 164,610 154,590 3 Allocation of Disbursements among Legal Entities For the Post-Confirmation quarterly period ending January 2, 2010 (in 000's) Case # Oct. 3, 2009 Jan. 2, 2010 Hancock Fabrics, Inc. 07-10353 23,720 42,057 Hancock Fabrics, LLC 07-10360 1,358 2,727 Hancock Fabrics of Michigan, Inc. 07-10354 0 0 HF Merchandising, Inc 07-10358 39,788 37,665 Hancockfabrics.com, Inc. 07-10357 530 618 HF Enterprises, Inc. 07-10359 20 27 HF Resources, Inc. 07-10356 20 27 65,557 83,121 Revenue allocation by entity Oct. 3, 2009 Jan. 2, 2010 Hancock Fabrics, Inc. 62,557 78,729 Hancock Fabrics, LLC 2,447 3,258 Hancock Fabrics of Michigan, Inc. - - Hancockfabrics.com, Inc. 1,134 1,847 66,138 83,834 Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities. The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. 4
